Mr. Justice Horton delivered the opinion of the court. It is argued by appellant that the contract in question is in restraint of trade and against public policy, and that therefore the judgment should be reversed. This question is argued at length by attorneys for appellant, accompanied by very elaborate citations of authorities. The facts do not, however, sustain the contention that the agreement in' question, so far as it is here involved, is open to the objection urged against it. There is no agreement that Perry-man, a former employe of appellant, should not continue in business, or that he should not do so in that immediate locality. The restriction applies to only one store in this great city, and to that for only a limited period. That could not injure or have a tendency to injure the public. When contracts of this kind are reasonable in their nature, and are supported by a valid consideration, they will be enforced by the courts. The question as to whether such a contract is reasonable, is a question of both law and fact. In the case of Hursen v. Gavin, 162 Ill. 377, a bill was filed to restrain appellant from engaging in the livery and undertaking business in the citv of Chicago for the remaining portion of a contract period of five years. The court in that case says (p. 380) that “ a contract which is only in partial restraint of trade is valid, provided it is reasonable and has a consideration to support it. * * * When the restriction embraces too large a territory it will be unreasonable and void, as being wider than is necessary for the protection of the party in whose favor it is imposed; but where the restriction limits the exercise of the occupation within reasonable bounds it is valid as being no larger than is necessary to protect the covenantee.” And again on page 328 : “ Where one person is restrained from doing a particular business in a particular place, competition is left open to all others and there is no injury to the public.” In Linn v. Sigsbee, 67 Ill. 75, 80, the Supreme Court says: “ The rule is well settled that any partial restraint of trade, or an agreement not to transact business at specified places * * * will not invalidate the agreement.” The contract in -question is reasonable, is supported by a good and sufficient consideration, is only a limited and partial restraint of trade, if indeed, it be any such restraint, and is a valid and binding contract. And this interpretation of the law when applied to the facts in the case, is in accord with justice and equity. The judgment is for the amount paid by appellant to Perryman, in money, for and with the full knowledge and at the instance and request of appellant. It should be repaid. The fact that appellee has surrendered possession of the premises to the landlord does not change the questions involved in this case. The landlord, so far as appears by this record, may have promised appellee at the time of such surrender that said premises should not be let so as to violate appellee’s agreement with appellant. There had been no breach of appellee’s agreement when this suit was commenced or when it was tried in the Superior Court. Appellee can not sustain a contention that there may in the future be a breach of appellant’s agreement, and that therefore appellant can not ■ recover. Should there be a breach of his contract by appellant the appellee would then have his remedy. The judgment of the Superior Court is affirmed.